Case: 3:19-cv-00526-jdp Document #: 33-1 Filed: 03/03/20 Page 1 of 6




   EXHIBIT A
  Case: 3:19-cv-00526-jdp Document #: 33-1 Filed: 03/03/20 Page 2 of 6




                       SETTLEMENT AGREEMENT AND RELEASE

         This Settlement Agreement and Release (the "Agreement") is made and entered into by
 Katherine Channing ("Ms. Channing") and Community Living Alliance ("CLA" or "Company")
 (singularly a "Party," and collectively, the "Parties").

        WHEREAS, Ms. Channing filed an action against CLA which is currently pending as
 Katherine Channing v. Community Living Alliance and Fiscal Assistance, Inc., Case No. 19.cv-
  00526, in the United States District Court for the Western District of Wisconsin, alleging
  violations of the Fair Labor Standards Act. CLA denies Ms. Channing's asserted claims
· (hereinafter collectively, the "Lawsuit"); and

       WHEREAS, the Parties to this Agreement recognize Ms. Channing's claim includes a
 FLSA claim and the Parties recognize there is a bona fide dispute as to the wages due;

         WHEREAS, the Parties to this Agreement wish to resolve any and all claims between
 the Parties, including but not limited to the Lawsuit;

         WHEREAS, Ms. Channing fully recognizes that she has been advised by her counsel in
 the settlement of this Lawsuit, and acknowledges that she freely and voluntarily has released her
 FLSA claim against CLA;
           NOW, THEREFORE, in consideration of the covenants and promises set forth below,
   and for good and valuable consideration, the receipt of which is hereby acknowledged, the
·. Parties agree as follows:

         1.      Final Resolution. This Agreement fully resolves, settles, and releases any and all
 claims or potential claims that Ms. Channing has or may have against CLA, including, but not
 limited to, claims specifically brought or raised in connection with the Lawsuit.

        2..     Ms. Channing's Promises'. Ms. Channing agrees to the following:

                 (a)     Dismissal wi.th Prefudice. Ms. Channing agrees, within two (2) business
  days of the Effective Date of this Agreement, to take any and all reasonable actions to withdraw
  and dismiss the Lawsuit against CLA with prejudice, including, but not limited to, the filing of
  the document attached hereto as Exhibit A with the United States District Court for the Western
. District of Wisconsin.

                   (b)    Release of All Wage Claims by Ms, Channing. Ms. Channing, for
  herself, her heirs, executors, beneficiaries, successors, assignees, immediate family members,
  and any other person or entity who could now or hereafter assert a claim in her name or on her
  behalf ( collectively referred to as "Releasing Parties"), hereby releases and forever discharges
  CLA and its past and present predecessors, successors, heirs, assignees, owners, attorneys, .
  representatives, affiliates, parent corporations, subsidiaries (whether or not wholly owned),
. divisions, parts, partners and officers, directors, agents, employees, servants, executors,
  administrators, accountants, shareholders, investigators, insurers, and any and all other related
  individuals and entities (collectively referred to as "Released Parties") from any. and all past,
 Case: 3:19-cv-00526-jdp Document #: 33-1 Filed: 03/03/20 Page 3 of 6




present or future claims, lawsuits, demands, actions or causes of actions, which she now has,
owns, holds or claims, or could have claimed, to have, own or hold, or which she at any time
heretofore had owned or held, or claimed to, or could have claimed, to have had, owned or held
under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and the Wisconsin Wage Payments,
Claims, and Collections Act, as well as any claims for attorneys' fees or costs related to such
claims, up to the Effective Date of this Agreement.

                The Parties recognize that this provision means Ms. Channing is giving up any
and all rights to sue the Released Parties for any wage or overtime claim under the Fair Labor
Standards Act or Wisconsin law she could have brought as of the date of this Agreement. The
Parties acknowledge and agree that this Agreement may be pleaded as a complete defense to, and
in bar of any action or proceeding brought, maintained, or conducted by or on behalf of any of
the Releasing Parties against CLA or any of the Released Parties in connection with or on
account of any of the wage claim matters released. as set forth herein. Further, the Parties ·
recognize that this Agreement and Release does not apply to any claims which might arise after
the date on which it is signed by the Parties. Further, the Parties recognize that this release does
not include any claim that cannot be waived as a matter oflaw.

                (c)     Covenant NoHo Sue t'or Wage Claim, Ms. Channing represents that she
has not filed any complaints, charges, lawsuits or any other claims of whatever character against
CLA arising out of her employment relationship with CLA and/or the separation of such
employment, except the action filed in the Milwaukee Division of the United States District
Court for the Eastern District of Wisconsin, Case No. 3:19-cv-00416 and this Lawsuit. Under
this Agreement, Ms. Channing further agrees that she will not file or institute any legal or
administrative proceeding (defined to include any charge or complaint or other action instituted
with a federal, state or local governmental agency and its state equivalent) as to any wage and/or
overtime matter based upon, arising out of, or related in any way to her employment with CLA.
Nothing in this Agreement shall be construed to prevent Ms. · Channing from filing or
participating in a charge of discrimination filed with the U.S. Equal Employment Opportunity
Commission, or from assisting in the investigation of a charge filed by another with any other
governmental agency to the extent such right is not subject to waiver. By signing this
Agreement, however, Ms. Channing waives her right to the recovery of any monetary or other
damages (legal, equitable or other) and/or attorneys' fees in any claim or lawsuit brought by or
through the EEOC or other agency or by any third party related in any way to wages and/or
overtime with CLA. The Parties further agree that this Agreement may be used as an affirmative
defense and complete bar to any claim, lawsuit, charge, or any other type of wage or overtime
action that Ms. Channing may file seeking recovery under the Fair Labor. Standards Act or
Wisconsin law.

               This Agreement does· not release any rights or claims that arise after the date of
execution of this Agreement, including any claim for breach of this Agreement, and does not
release any rights or claims that Ms. Channing cannot release or waive by ·law.

        3.      Pay,melits to Ms-. Channing~ CLA agrees to make the total payment in the
amount of Two Thousand Five Hundred and 00/100 Dollars {$2,500.00) in the following
allocations: (a) a payment of Seven Hundred Seventeen Dollars and 70/lO0ths ($117.70), less



34329496.1                                  2
   Case: 3:19-cv-00526-jdp Document #: 33-1 Filed: 03/03/20 Page 4 of 6




 applicable taxes, to Ms. Channing; (b) a payment of Seven Hundred Seventeen Dollars and
 70/lO0ths ($717.70) to Ms. Channing to constitute liquida ted damages; and (c) a: payment to Ms.
 Channing's counsel, Lemberg Law, LLC, of One Thousand Sixty-four Dollars and 60/l00ths
 ($1,064.60) for attorney's fees and costs.

         4.     Payment Schedule and. Obligations. CLA agrees to provide the above payment
 set forth in Paragraph 3 within ten (10) business days after receipt by CLA's counsel of the
 completed 2020 W-4 Form and 2020 WT-4.

        5.      Tax implications and Indemnification. It is agreed and understood that no
 portion of the amounts set forth above in Paragraph 3(b) above is attributable to, nor will be
 construed, a payment of wages or substitute for wages. This amount represents a payment of
 settlement of the disputed claim and for said damages and costs. Such payments set forth above
 in Paragraph 3(c) shall be deemed as attorney's fees and/or costs.

                In the event that any governmental authority determines that all or part of said
 payments as allocated and reflected in Paragraphs 3(b) and 3(c) do not constitute damages,
 expenses, costs and/or attorney's fees in the settlement of a claim, Ms. Channing agrees to be
 solely responsible for the payment of any taxes or related amounts the governmental authority
 determines to be due from Ms. Channing so long as CLA reports the payment consistent with
 this Agreement. Ms. Channing agrees that CLA bears no responsibility for taxes Ms. Channing
 may be required to pay on such sum, and that CLA shall not be required to pay any further sums
 to Ms. Channing for any reason, even if the tax liabilities to · Ms. Channing are ultimately
 assessed in a fashion in which Ms. Channing does not presently anticipate. Ms. Channing will
 indemnify and hold harmless CLA from all liability related to any taxes that may be imposed
 upon Ms. Channing and penalties and attorney's fees, which could or may be incurred pertaining
 to taxes upon the amounts being paid to Ms. 'Channing above. The parties agree to file tax
 returns consistent with the terms of this Agreement. CLA will issue an IRS Form 1099 for the
 payment issued pursuant to Paragraph 3(b) to Ms. Channing and will issue an IRS Form 1099 for
 the payment pursuant to Paragraph 3(c) to Lemberg Law, LLC. [Tax I.D. XX-XXXXXXX]. As for
 the payment issued pursuant to Paragraph 3(a), CLA will issue IRS W-2 Form.

         6.      Non-Adniissiort. Ms. Channing agrees and acknowledges that the consideration
 provided herein does not constitute, and shall not be interpreted as, any admission of liability or
 guilt or of any violation of any federal, state, local or municipal statute, law, ordinance,
 regulation or order, or any breach of any contract, policy or practice on the part of CLA. The
 Parties agree that this Agreement constitutes a good faith settlement of disputed claims and agree
 the terms of this Agreement are not an admission of wrongdoing by CLA of any kind or nature
 and that CLA specifically disclaims any liability to Ms. Channing.

         7.    .Wnges and Waiver ot Reinstatement. Ms. Channing acknowledges that she has
. received from CLA, all wages, commissions, reimbursements, compensation and/or other
  amounts of benefits to which she is entitled in employment or on separation therefrom. Ms.
  Channing represents and understands that her employment at CLA ended on October 10, 2018,
  and that CLA will not employ her after that date, that she will not apply for, or otherwise seek
  employment with CLA at any time, and that Ms. Channing waives any right to reinstatement at



 34329496.1                                  3
  Case: 3:19-cv-00526-jdp Document #: 33-1 Filed: 03/03/20 Page 5 of 6




. CLA in the future. If Ms. Channing should be reemployed by CLA at any later time, such
  employment is subject to immediate termination at CLA's exclusive discretion.' ·

           8.      Ntni-:Olsparagement. Ms. Channing agrees that she will not disparageCl.A, its
  owners, directors, officers, managers, shareholders, employees, clients, funding sources or agents
  in any manner, including any verbal, written or any statements in social media. Ms. Channing
  further agrees 'not to take any action or make any statement on or to social media or otherwise
  about her employment or separation from employment or her litigation against CLA that
  adversely affects or is intended to adversely affect the business or goodwill of CLA or any of its
  affiliated entities. In the event of a breach of this material term by Ms. Channing, Ms. Channing
  acknowledges that CLA will be entitled to recover its attorney's fees, costs and expenses, in
  addition to amounts of any damages resulting from the breach of this Agreement by Ms .
. Channing.

        9.     Applicable Law. This Agreement shall be governed by and will be construed in
 accordance with the laws of the State of Wisconsin.

         10.      Severability. Should any of the provisions of this Agreement be declared or be
 determined by any court to be illegal, void, invalid, or unenforceable, the validity of $e
 remaining parts, terms or provisions shall not be affected thereby, and said illegal or invalid part,
 term, or provision shall be deemed not to be a part of this Agreement. In the event that an
 enforcing court finds any provision(s) of this Agreement unreasonable or otherwise
 unenforceable, Ms. Channing agrees that the court may rewrite or modify the provisions in order
 to limit it to a breadth which is proper to protect CLA's interest and accomplish the purpose of
 the provision.

         11.    Entire Agreement This Agreement sets forth the entire agreement and
 understanding between the Parties, on the subject matter hereof, and supersedes all prior and
 contemporaneous agreements, discussions, and negotiations between them. This Agreement
 may be amended, modified, or supplemented only by a written instrument hand-signed by the
 Parties with the same level of formality as this Agreement or by facsimile or scanned signatures
 that may be relied upon as true and correct signatures of the undersigned Parties.

          12.    Time.to Consider Agreeme.-tand Effective Date. Ms. Channing acknowledges
  and affinns that she: (a) knowingly and voluntarily entered into this Agreement; (b) knowingly
  and voluntarily is waving and releasing her rights and/or claims arising at any time from the
  beginning of her employment through the date of execution of this Agreement under the Fair
. Labor Standards Act and any Wisconsin law applicable to the wages and any overtime payments
  by CLA; (c) is advised m writing by CLA to consult with an attorney prior to executing this
  Agreement and she bas had an opportunity to do so; and ( d) has been given the opportunity to
 .review and negotiate the terms of this Agreement. The Effective Date of this Agreement shall be
  when each Party has signed and delivered at least one Counterpart, as stated in Paragraph 13, to
  the other Party. · A counterpart shall be deemed 811 original, and, when taken together with other
  signed counterparts, shall constitute one Agreement.

           13.   . Counterpart&. This Agreement may be executed in counterparts, which may be



 34329496. I                                  4
   Case: 3:19-cv-00526-jdp Document #: 33-1 Filed: 03/03/20 Page 6 of 6




· exchanged bylJ;$., mail, courier,,. ja(:$iinile. email. ffl' other electro.tiic form of~islfiott.
          IN WITNE$$ TIUREQF,. th~ Parties have executed this Agreement \,y t:h~i:r signat\U'e$
 below.




                                                       By;    ;z~       ~~. ::7--··
                                                                T~4d Cost.eUo
                                                       Its: :Executive pireQtpr


 D~,~
 ASw:110.RM:


· -~ :      rumer,. ~-           ·
 LEMBEB.G LAW,.LLC
 43 :oanbucy Road, 3rd Floor
          er
 Wilton, Q6SJ>7
 T-etephon.e~ '(20,J 6:$;-22so
.Facsitriilc: (203} 65'.i-3424
 skubner@ler.nbcrgfaw.ci:un .
 Att<J1114YsftJt Plaintiff


 Date:   J¥c.$(?



                                                5.
